Case 19-40571-mxm11 Doc 67 Filed 06/06/19           Entered 06/06/19 19:11:54       Page 1 of 19



 Joyce W. Lindauer
 State Bar No. 21555700
 Attorneys at Law
 12720 Hillcrest Suite 625
 Dallas, Texas 75231
 Telephone: (972) 503-4033
 Facsimile: (972) 503-4034
 ATTORNEYS FOR DEBTOR

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

 IN RE:                                         §
                                                §
 TEXAS COMM. COMPANY LLC,                       §           CASE NO. 19-40571-mxm
                                                §           Chapter 11
         Debtor.                                §


                                    PLAN OF REORGANIZATION
                                       DATED JUNE 6, 2019

       Texas Comm. Company LLC (the “Debtor”), proposes the following Plan of
 Reorganization (“Plan”) Dated June 6, 2019 pursuant to Chapter 11 of the United States
 Bankruptcy Code on behalf of the Debtor. The Debtor’s profitability to fund the Plan is based on
 the amount of money that it will earn through the continuation of its business. The Debtor shall
 file periodic financial reports with the Court, as required by the Code, covering the Debtor’s
 profitability, projections of cash receipts and disbursements for a reasonable period and a
 comparison of actual cash receipts and disbursements with projections in prior reports. These
 reports shall be available on the Court’s PACER site at www.txnb.uscourts.gov using the
 Debtor’s name and/or case number as referenced above.




 Plan of Reorganization Dated June 6, 2019                                                 Page 1
Case 19-40571-mxm11 Doc 67 Filed 06/06/19                        Entered 06/06/19 19:11:54              Page 2 of 19



                                            TABLE OF CONTENTS


 ARTICLE I - DEFINITIONS AND USE OF TERMS .................................................................. 3

 ARTICLE II - CONCEPT OF THE PLAN .................................................................................... 6

 ARTICLE III - GENERAL TERMS AND CONDITIONS ........................................................... 7

 ARTICLE IV - DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS ...................... 8

 ARTICLE V- PROVISIONS FOR SATISFACTION OF CLAIMS AND INTERESTS.............. 8

 ARTICLE VI - MEANS FOR IMPLEMENTATION OF PLAN ............................................... 13

 ARTICLE VII - TREATMENT OF EXECUTORY CONTRACTS
      AND UNEXPIRED LEASES .......................................................................................... 13

 ARTICLE VIII - ENFORCEMENT, SETTLEMENT, OR ADJUSTMENT OF CLAIMS ........ 14

 ARTICLE IX - EFFECT OF CONFIRMATION ......................................................................... 15

 ARTICLE X - MISCELLANEOUS PROVISIONS..................................................................... 15

 ARTICLE XI - MODIFICATION OF THE PLAN ..................................................................... 17

 ARTICLE XII - RETENTION OF JURISDICTION ................................................................... 17




 Plan of Reorganization Dated June 6, 2019                                                                       Page 2
Case 19-40571-mxm11 Doc 67 Filed 06/06/19              Entered 06/06/19 19:11:54         Page 3 of 19



                                          ARTICLE I
                                DEFINITIONS AND USE OF TERMS

        1.01 Defined Terms. Unless the context otherwise requires, capitalized terms shall
 have the meanings set forth in this section 1.01.

        1.01.01 Administrative Claim or Expense means an administrative expense or Claim
 described in Section 503 of the Bankruptcy Code and entitled to administrative priority pursuant
 to Section 507(a)(1) of the Bankruptcy Code, including, but not limited to, Claims for
 compensation of professionals made pursuant to Sections 330 and 331 of the Bankruptcy Code,
 and all fees and charges assessed against the Debtor and Debtor’s property under 28 U.S.C.
 Section 1930.

         1.01.02 Administrative Tax Claim means an Unsecured Claim by any governmental
 unit for taxes (including interest or penalties related to such taxes) for any tax year or period, all
 or a portion of which occurs or falls within the period from and including the Petition Date
 through the Effective Date.

        1.01.03 Allowed Claim means a Claim against the Debtor allowable under the
 Bankruptcy Code to the extent that (i) a proof of Claim, proof of Interest, or request for payment
 was timely Filed or, with leave of the Bankruptcy Court, late Filed, and as to which no objection
 has been timely Filed or, if Filed, is allowed by a Final Order, unless otherwise provided in this
 Plan or (ii) the Claim is scheduled and not listed as disputed, contingent, or unliquidated, and to
 which no objection has been timely Filed or, if Filed, is allowed by a Final Order.

         1.01.04 Allowed Secured Claim means any Allowed Claim secured by a lien, security
 interest, or other charge or interest in property in which the Debtor has an interest, to the extent
 of the value thereof (determined in accordance with Bankruptcy Code Section 506(a)).

         1.01.05 Bankruptcy Code or Code means the United States Bankruptcy Code, Title 11
 of the United States Code Section 101 et seq., as amended.

         1.01.06 Bankruptcy Court means the United States Bankruptcy Court for the Northern
 District of Texas, Ft. Worth Division or such other court that may have jurisdiction with respect
 to the reorganization of the Debtor pursuant to Chapter 11 of the Bankruptcy Code.

         1.01.07 Bankruptcy Rule means the Federal Rules of Bankruptcy Procedure.

        1.01.08 Bar Date means subsequent to which a proof of pre-petition Claim may not
 timely be Filed or the date by which proofs of claims held by governmental agencies must be
 filed.

         1.01.09 Case means this Chapter 11 Bankruptcy Case in the Bankruptcy Court.

         1.01.10 Claim shall have the meaning set forth in Bankruptcy Code Section 101(5).




 Plan of Reorganization Dated June 6, 2019                                                       Page 3
Case 19-40571-mxm11 Doc 67 Filed 06/06/19            Entered 06/06/19 19:11:54        Page 4 of 19



         1.01.11 Claimant means any person or entity having or asserting a Claim in the case.

         1.01.12 Class or Classes mean all of the holders of Claims or Interests that the Debtor
 has designated pursuant to Section 1123(a)(1) of the Bankruptcy Code as having substantially
 similar characteristics as described in Article IV of this Plan.

        1.01.13 Confirmation means the entry by the Bankruptcy Court of a Confirmation
 Order confirming this Plan.

        1.01.14 Confirmation Date means the date on which the Confirmation Order is
 entered.

       1.01.15 Confirmation Hearing means the hearing or hearings held before the
 Bankruptcy Court in which the Debtor will seek Confirmation of this Plan.

        1.01.16 Confirmation Order means the Order of the Court confirming this Plan under
 Section 1129 of the Bankruptcy Code.

         1.01.17 Contested when used with respect to a Claim, means a Claim against the
 Debtor (a) that is listed in the Debtor’s Schedules of Assets and Liabilities as disputed,
 contingent, or unliquidated; (b) that is the subject of a pending action in a forum other than the
 Bankruptcy Court unless such Claim has been determined by Final Order in such other forum
 and Allowed by Final Order of the Bankruptcy Court; or (c) as to which an objection has been or
 may be timely filed and has not been denied by Final Order. To the extent an objection relates to
 the allowance of only a part of a Claim, such Claim shall be a Contested Claim only to the extent
 of the objection.

         1.01.18 Creditor shall have the meaning specified by Section 101(9) of the Code.

         1.01.19 Debtor means Texas Comm. Company LLC.

         1.01.20 Disputed Claim means any Claim that is not an Allowed Claim.

         1.01.21 Effective Date means thirty days after the Confirmation Date.

         1.01.22 Estate means the estate created pursuant to Bankruptcy Code Section 541 with
 respect to the Debtor.

        1.01.23 Fee Claim means a Claim under Bankruptcy Code Sections 330 or 503 for
 allowance of compensation and reimbursement of expenses to professionals in the Debtor’s
 Chapter 11 case.

         1.01.24 Filed means delivered to the Clerk of the Bankruptcy Court.




 Plan of Reorganization Dated June 6, 2019                                                   Page 4
Case 19-40571-mxm11 Doc 67 Filed 06/06/19            Entered 06/06/19 19:11:54        Page 5 of 19



        1.01.25 Final Order means an Order as to which any appeal that has been taken has not
 been stayed following the expiration of the time for appeal or has been resolved, or as to which
 the time for appeal has expired.

         1.01.26 General Unsecured Claim means Unsecured Claim that is not entitled to
 priority under Section 507(a) of the Bankruptcy Code.

         1.01.27 Impaired means the treatment of an Allowed Claim pursuant to the Plan unless,
 with respect to such Claim, either (I) the Plan leaves unaltered the legal, equitable and
 contractual rights to which such Claim entitles the holder of such Claim, or (ii) notwithstanding
 any contractual provision or applicable law that entitles the holder of such Claim to demand or
 receive accelerated payment of such Claim after occurrence of a default, the Debtor (A) cures
 any default that occurred before or after the commencement of the Chapter 11 Case on the
 Petition Date, other than default of the kind specified in Section 365(b)(2) of the Bankruptcy
 Code; (B) reinstates the maturity of such Claim as such maturity existed before such default;
 (C) compensates the holder of such Claim for any damages incurred as a result of any reasonable
 reliance by such holder on such contractual provision or such applicable law; and (D) does not
 otherwise alter the legal, equitable or contractual rights to which such Claim entitles the holder
 of such Claim; or (iii) the Plan provides that on the Effective Date, the holder of such Claim
 receives, on account of such Claim, cash equal to the Allowed Amount of such Claim.

      1.01.28 Petition Date means February 6, 2019, the date the Debtor’s petition was filed
 commencing this bankruptcy case.

         1.01.29 Plan means this Plan of Reorganization, as it may be amended or modified from
 time to time as permitted herein and by the Bankruptcy Court.

         1.01.30 Pre-petition means prior to the Petition Date.

       1.01.31 Priority Tax Claim means a Claim entitled to priority pursuant to Bankruptcy
 Code Section 507(a)(8).

        1.01.32 Pro Rata means proportionately, based on the percentage that the amount of an
 Allowed Claim within a particular Class bears to the aggregate amount of all Allowed Claims in
 such Class.

         1.01.33 Property of the Estate means all property in which the Debtor holds a legal or
 an equitable interest, including all property described in Bankruptcy Code Section 541. In a case
 in which the debtor is an individual, property of the estate includes, in addition to the property
 specified in Section 541 - (1) all property of the kind specified in section 541 that the debtor
 acquires after the commencement of the case but before the case is closed, dismissed or
 converted to a case under another chapter; and (2) earnings from services performed by the
 debtor after the commencement of the case but before the case is closed, dismissed or converted
 to another chapter whichever occurs first. The Debtor shall remain in possession of all property
 of the estate unless provided for otherwise in the Plan or Confirmation Order.




 Plan of Reorganization Dated June 6, 2019                                                   Page 5
Case 19-40571-mxm11 Doc 67 Filed 06/06/19             Entered 06/06/19 19:11:54        Page 6 of 19



        1.01.34 Rejection Claim means any Claim arising pursuant to Bankruptcy Code
 Section 502(g) by reason of rejection by the Debtor of an executory contract or unexpired lease
 pursuant to Bankruptcy Code Sections 365 or 1123(b)(2).

         1.01.35 Secured Claim means any Claim secured by a lien, security interest, or other
 charge or interest in property in which the Debtor has an interest, to the extent of the value
 thereof (determined in accordance with Bankruptcy Code Section 506(a)).

        1.01.36 Secured Tax Claim means any Tax Claim which is secured by real or personal
 property.

        1.01.37 Secured Creditor or Secured Claimant means any Claimant holding a
 Secured Claim.

         1.01.38 Unimpaired means not Impaired.

         1.01.39 Unsecured Claim means any Claim not collateralized (or the extent not fully
 collateralized) by assets of the Debtor.

       1.01.40 Unsecured Claimants or Unsecured Creditors means any holder of an
 Unsecured Claim.

        1.01.41 Voidable Transfer means all transfers voidable under Sections 544, 545, 547,
 548, 549 and/or 550 of the Code or any other state or federal law.

         1.02     Number and Gender of Words. Whenever the singular number is used, it
 shall include the plural, and the plural shall include the singular, as appropriate to the context.
 Words of any gender shall include each other gender where appropriate.

        1.03      Terms Defined in the Bankruptcy Code. Capitalized terms not specifically
 defined in section 1.01 of the Plan shall have the definitions given those terms, if applicable, in
 the Bankruptcy Code.

        1.04     Headings. The headings and captions used in this Plan are for convenience
 only and shall not be deemed to limit, amplify or modify the terms of this Plan nor affect the
 meaning thereof.

        1.05      Time Computation. In computing any period of time prescribed herein, the
 provisions of Federal Rule of Bankruptcy Procedure Rule 9006(a) shall apply.

                                           ARTICLE II
                                       CONCEPT OF THE PLAN

        2.01      Generally. The Plan is a plan of reorganization. The Debtor shall continue its
 business after the Confirmation Date. The Debtor owns and operates a business which provides
 underground cabling for telecommunication companies. The Debtor was locked out of its leased



 Plan of Reorganization Dated June 6, 2019                                                    Page 6
Case 19-40571-mxm11 Doc 67 Filed 06/06/19              Entered 06/06/19 19:11:54        Page 7 of 19



 premises which precipitated the filing of the case. Since the filing the company has relocated to
 new leased premises that are cheaper than the old space substantially reducing the Debtor’s
 overhead. The Debtor will use the monies it earns from its operations to fund this Plan.

                                        ARTICLE III
                               GENERAL TERMS AND CONDITIONS

        3.01     Treatment of Claims. This Plan is intended to resolve all Claims against the
 Debtor and/or property of the Debtor of whatever character, whether contingent or liquidated, or
 whether allowed by the Bankruptcy Court pursuant to Bankruptcy Code Section 502(a).
 However, only Allowed Claims will receive treatment afforded by the Plan. The Plan is
 designed to insure that Claimants shall receive at least as much pursuant to this Plan as they
 would receive in a liquidation pursuant to Chapter 7 of the Bankruptcy Code.

          3.02     Time for Filing Claims. The holder of any Administrative Claim other than
 (i) a Fee Claim, (ii) a liability incurred and paid in the ordinary course of business by the Debtor,
 or (iii) an Allowed Administrative Claim, must file with the Bankruptcy Court and serve on the
 Debtor and its respective counsel, notice of such Administrative Claim within thirty (30) days
 after the Effective Date. At a minimum, such notice must identify (i) the name of the holder of
 such Claim, (ii) the amount of such Claim, and (iii) the basis of such Claim. Failure to file this
 notice timely and properly shall result in the Administrative Claim being forever barred and
 discharged.

         Each Person asserting an Administrative Expense that is a Fee Claim incurred before the
 Effective Date shall be required to file with the Bankruptcy Court, and serve on the Debtor’s
 counsel and the U. S. Trustee, a Fee Application within sixty (60) days after the Effective Date.

        A person who is found to have received a voidable transfer shall have thirty (30) days
 following the date upon which the order ruling that such transfer is avoidable becomes a Final
 Order in which to file a Claim in the amount of such avoided transfer.

        Liabilities incurred from the Petition Date through the Effective Date in the ordinary
 course of business shall be paid in the ordinary course of business by the Debtor.

        3.03      Modification to the Plan. In accordance with Bankruptcy Rule 3019, to the
 extent applicable, this Plan may be modified or amended upon application of the Debtor, or
 corrected prior to the Confirmation Date, provided that notice and an opportunity for hearing
 have been given to any affected party. The Plan may be modified at any time after Confirmation
 and before the Effective Date, provided that the Plan, as modified, meets the requirements of
 sections 1122 and 1123 of the Bankruptcy Code and the Bankruptcy Court, after notice and a
 hearing, confirms the Plan, as modified, under section 1129 of the Bankruptcy Code, the
 circumstances warrant such modification and Debtor consents thereto in writing. If the debtor is
 an individual the plan may be modified at any time after confirmation of the plan, but before the
 completion of payments under the plan, whether or not the plan has been substantially
 consummated upon request of the debtor, the trustee, the United States Trustee, or the holder of
 an allowed unsecured claim, to - (1) increase or reduce the amount of payments on claims of a



 Plan of Reorganization Dated June 6, 2019                                                      Page 7
Case 19-40571-mxm11 Doc 67 Filed 06/06/19              Entered 06/06/19 19:11:54          Page 8 of 19



 particular class provided for by the plan; (2) extend or reduce the time period for such payments;
 or (3) alter the amount of the distribution to a creditor whose claim is provided for by the plan to
 the extent necessary to take account of any payment of such claim made other than under the
 plan.

                                   ARTICLE IV
                 DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS

        The Debtor designates the following Classes of Claims and Interests pursuant to
 Bankruptcy Code Section 1123. The Debtor shall pay all fees assessed by the Office of the
 United States Trustee until this Case is closed by the Court or the Debtor is otherwise released
 from such obligations by the Court.

         4.01     Class 1 consists of any Allowed Secured Tax Creditor Claims.

         4.02     Class 2 consists of any Allowed Priority Creditor Claims.

         4.03     Class 3 consists of the Allowed Secured Claim of Ally Bank.

         4.04     Class 4 consists of the Allowed Secured Claim of Ally Financial.

         4.05A Class 5A consists of the Allowed Secured Claim of Allied Funding Axiom.

         4.05B Class 5B consists of the Allowed Secured Claim of Allied Funding.

         4.06     Class 6 consists of the Allowed Secured Claim of Financial Pacific Leasing.

         4.07     Class 7 consists of the Allowed Unsecured Claims of Unsecured Creditors.

         4.08     Class 8 consists of the Allowed Interests of Equity Interest Holders.


                                  ARTICLE V
             PROVISIONS FOR SATISFACTION OF CLAIMS AND INTERESTS

         The Claims and Interests classified in Article IV hereof shall be treated in the manner set
 forth in this Article V.

        5.01 Administrative Claims. Each holder of an Administrative Claim other than
 Professional Fee Administrative Claims shall receive, in full satisfaction, settlement, release, and
 discharge of, and in exchange for, such Allowed Administrative Claim, (i) Cash equal to the
 unpaid portion of such Allowed Administrative Claim or (ii) such other treatment as to which the
 Debtor and such holder shall have agreed upon in writing; provided, however, that Allowed
 Administrative Claims with respect to liabilities incurred by the Debtor in the ordinary course of
 business during the Bankruptcy Case shall be paid in the ordinary course of business in



 Plan of Reorganization Dated June 6, 2019                                                     Page 8
Case 19-40571-mxm11 Doc 67 Filed 06/06/19                Entered 06/06/19 19:11:54         Page 9 of 19



 accordance with the terms and conditions of any agreements relating thereto. On or before the
 Effective Date, the Debtor shall pay or have paid in full all Allowed Administrative Claims for
 the Effective Date shall be paid by the Reorganized Debtor when they are due until the
 Bankruptcy Case is closed pursuant to a final decree, order of dismissal, or order of conversion.
 Until entry of such an order, the Reorganized Debtor shall file with the Bankruptcy Court and
 serve upon the United States Trustee a quarterly financial report. Any administrative ad valorem
 tax claims shall be paid pursuant to otherwise applicable state law.

         5.02 Professional Fee Administrative Claims. All persons that are awarded
 compensation or reimbursement of expenses by the Bankruptcy Court in accordance with
 sections 330 or 331 of the Bankruptcy Code or entitled to the priorities established pursuant to
 sections 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code, shall be paid in
 full, in Cash, the amounts allowed by the Bankruptcy Court on or as soon as reasonably
 practicable following the later of the Effective Date or the date on which the order allowing such
 Claim becomes a Final Order, or upon such other terms as may be mutually agreed upon
 between such holder of an Allowed Professional Fee Claim and the Reorganized Debtor.

        5.03 Class 1 Claims: Allowed Secured Tax Creditor Claims. Class 1 shall consist
 of the Allowed Secured Claims of Ad Valorem Taxing Authorities on the Debtor’s personal
 property which accrued on or prior to January 1, 2019 (the “Class 1 Claims”) in the estimated
 amount of $55,814.17 [Tarrant County].

         a.      Impairment and Voting. Class 1 Claims are Impaired by the Plan. The holders of
                 Class 1 Claims are entitled to vote to accept or reject the Plan.

         b.       Treatment. The Class 1 Claims will be paid once Allowed over 60 months from
                  the Confirmation Date. These creditors shall retain their liens to secure their
                  claims until paid in full under this Plan. The Class 1 Claims shall be paid interest
                  from the Petition Date at the rate of 1% per month from the Petition Date through
                  the Effective Date of the Plan and 12% per annum following the Effective Date
                  until paid in full. In the event that the Debtor disputes such claim, the payments
                  will be applied to the undisputed amount of the claim as ultimately allowed.
                  While resolution of any such objection is pending, payments pursuant to the Plan
                  shall be applied to the undisputed portion of the claim as ultimately allowed. In
                  the event of a default under the plan, counsel for holder of a claim in this class
                  shall provide notice of the default via facsimile to counsel for the debtors. Such
                  default shall be cured within 10 business days of the date of transmission of such
                  notice of default. In the event the default is not cured, the Class 1 Claimants shall
                  be entitled to pursue all amounts owed pursuant to state law outside of the
                  Bankruptcy Court. The Claimant shall only be required to provide two notices of
                  default. Upon a third event of default, the Class 1 Claimants shall be entitled to
                  collect all amounts owed pursuant to state law outside of the Bankruptcy Court
                  without further notice. Failure to pay post-petition taxes prior to delinquency
                  shall constitute an event of default. These claims are secured claims. These
                  creditors shall retain their liens to secure their claims until paid in full under this
                  Plan. The 2014 taxes shall be paid when due.



 Plan of Reorganization Dated June 6, 2019                                                         Page 9
Case 19-40571-mxm11 Doc 67 Filed 06/06/19              Entered 06/06/19 19:11:54         Page 10 of 19




        5.04 Class 2 Claims: Allowed Priority Creditor Claims. Class 2 shall consist of the
 Allowed Priority Unsecured Claims. The only known Allowed Priority Unsecured Claim is the
 IRS. The IRS claim is in the amount of $4,984.66.

             a. Impairment and Voting. Class 2 is impaired by the Plan. The holder of the Class
                2 Claim is entitled to vote to accept or reject the Plan.

             b. Treatment. The Class 2 Claim shall be paid in full over 60 months at an interest
                rate of 4.25% per annum. Payments shall commence from the first day after the
                Effective Date and continue on the first day of each month thereafter until paid in
                full.

             c. Events of Default for IRS. The occurrence of any of the following shall constitute
                an event of default under the Plan:

                  1. Failure to Make Payments. Failure on the part of Debtor to pay fully when
                     due any payment required to be made in respect of the Plan debt. However,
                     due to the size and ongoing nature of the IRS’s claim, upon a default under the
                     Plan, the administrative collection powers and the rights of the IRS shall be
                     reinstated as they existed prior to the filing of the bankruptcy petition,
                     including, but not limited to, the assessment of taxes, the filing of a notice of
                     Federal (or state) tax lien and the powers of levy, seizure, and as provided
                     under the Internal Revenue Code. As to the IRS:

                      (A) If the Debtor or its successor in interest fails to make any plan payment,
                          or deposits of any currently accruing employment or sales tax liability;
                          or fails to make payment of any tax to the Internal Revenue Service
                          within 10 days of the due date of such deposit or payment, or if the
                          Debtors or their successor in interest failed to file any required federal or
                          state tax return by the due date of such return, then the IRS may declare
                          that the Debtor is in default of the Plan. Failure to declare a default does
                          not constitute a waiver by the IRS of the right to declare that the
                          successor in interest or Debtor is in default.

                      (B) If the IRS declares the Debtor or the successor in interest to be in default
                          of the Debtor’s obligations under the Plan, then the entire imposed
                          liability, together with any unpaid current liabilities, may become due
                          and payable immediately upon written demand to the Debtor or the
                          successor in interest.

                      (C) If full payment is not made within 14 days of such demand, then the
                          Internal Revenue Service may collect any unpaid liabilities through the
                          administrative collection provisions of the Internal Revenue Code. The
                          IRS shall only be required to send two notices of default, and upon the
                          third event of Default, the IRS may proceed to collect on all amounts
                          owed without recourse to the Bankruptcy Court and without further


 Plan of Reorganization Dated June 6, 2019                                                      Page 10
Case 19-40571-mxm11 Doc 67 Filed 06/06/19               Entered 06/06/19 19:11:54          Page 11 of 19



                            notice to the Debtor. The collection statute expiration date will be
                            extended from the Petition Date until substantial default under the Plan.
                            All payments will be sent to: IRS, 1100 Commerce Street, Mail Code
                            5027 DAL, Dallas, Texas 75242 attn Leo Carey.

                      (D) The Internal Revenue Service shall not be bound by any release
                          provisions in the Plan that would release any liability of the responsible
                          persons of the Debtor to the IRS. The Internal Revenue Service may
                          take such actions as it deems necessary to assess any liability that may
                          be due and owing by the responsible persons of the Debtor to the
                          Internal Revenue Service; but the Internal Revenue Service shall not
                          take action to actually collect from such persons unless and until there is
                          a default under the Plan and as set forth above.

        5.05 Class 3 Claim: Allowed Secured Claim of Ally Bank. Class 3 shall consist of
 the Allowed Secured Claims of Ally Bank. The estimated amount of the Class 3 Claim is
 $136,951.68.

             a. Impairment and Voting. Class 3 is impaired by the Plan. The holder of the Class
                3 Claim is entitled to vote to accept or reject the Plan.

             b. Treatment. The Class 3 Claim shall be paid in full over 84 months at an interest
                rate of 6.5% per annum. Payments shall commence from the first day after the
                Effective Date and continue on the first day of each month thereafter until paid in
                full.

             c. Ally Bank shall retain its liens to secure its claim until paid in full.

        5.06 Class 4 Claim: Allowed Secured Claim of Ally Financial. Class 4 shall consist
 of the Allowed Secured Claim of Ally Financial. The estimated amount of the Class 4 Claim is
 $140,726.53.

             a. Impairment and Voting. Class 4 is impaired by the Plan. The holder of the
                Class 4 Claim is entitled to vote to accept or reject the Plan.


             b. Treatment. The Class 4 Claim shall be paid in full over 84 months at an interest
                rate of 6.5% per annum. Payments shall commence from the first day after the
                Effective Date and continue on the first day of each month thereafter until paid in
                full.

             c. Ally Financial shall retain its liens to secure its claim until paid in full.

         5.07 Class 5A Claim: Allowed Secured Claim of Allied Funding Axiom. Class 5A
 shall consist of the Allowed Secured Claim of Allied Funding Axiom. The estimated amount of
 the Class 5A Claim is $382,726.95.



 Plan of Reorganization Dated June 6, 2019                                                      Page 11
Case 19-40571-mxm11 Doc 67 Filed 06/06/19               Entered 06/06/19 19:11:54         Page 12 of 19



             a. Impairment and Voting. Class 5A is unimpaired by the Plan. The holder of the
                Class 5A Claim is not entitled to vote to accept or reject the Plan.

             b. Treatment. The Class 5A Claim shall be treated in accordance with its existing
                loan documents.

             c. Allied Funding shall retain its liens to secure its claim until paid in full.


         5.08 Class 5B Claim: Allowed Secured Claim of Allied Funding. Class 5B shall
 consist of the Allowed Secured Claim of Allied Funding. The estimated amount of the Class 5B
 Claim is $250,000.00.

             d. Impairment and Voting. Class 5B is unimpaired by the Plan. The holder of the
                Class 5B Claim is not entitled to vote to accept or reject the Plan.

             e. Treatment. The Class 5B Claim shall be treated in accordance with its existing
                loan documents.

             f. Allied Funding shall retain its liens to secure its claim until paid in full.


         5.09 Class 6 Claim: Allowed Secured Claim of Financial Pacific Leasing. Class 6
 shall consist of the Allowed Secured Claim of Financial Pacific Leasing. The estimated amount
 of the Class 6 Claim is $18,181.46.

             a. Impairment and Voting. Class 6 is impaired by the Plan. The holder of the
                Class 6 Claim is entitled to vote to accept or reject the Plan.

             b. Treatment. The Class 6 Claim shall be paid in full over 84 months at an interest
                rate of 6.5% per annum. Payments shall commence from the first day after the
                Effective Date and continue on the first day of each month thereafter until paid in
                full.

             c. Financial Pacific Leasing shall retain its liens to secure its claim until paid in full.

         5.10 Class 7 Claims: Allowed General Unsecured Claims. Class 7 Claims shall
 consist of Allowed General Unsecured Claim.

             a. Impairment and Voting. Class 7 is impaired by the Plan. The holders of the Class
                7 Claims are entitled to vote to accept or reject the Plan.

             b. Treatment. Each holder of an Allowed General Unsecured Claim shall receive
                pro rata from $2,500.00 per month, (“Class 7 Payment”), over 60 months,
                beginning on the 15th day of the month following the Effective Date. The
                estimated amount of the Class 7 Claims is $618,690.74.



 Plan of Reorganization Dated June 6, 2019                                                        Page 12
Case 19-40571-mxm11 Doc 67 Filed 06/06/19              Entered 06/06/19 19:11:54         Page 13 of 19




        5.11      Class 8 Claim: Equity Interests. Class 8 shall consist of all Allowed Interests of
 the Debtor.

             a. Impairment and Voting. Class 8 is impaired by the Plan. The holders of the Class
                8 Interests are entitled to vote to accept or reject the Plan. The votes in this Class
                shall not count towards determining whether an impaired Class has voted to
                accept or reject this Plan.

             b. Treatment. Holders of Class 8 Interests shall receive no distribution under the
                Plan in such capacity, and shall have no right to any dividends or distributions on
                account of their interests, unless and until all unclassified and classified claims are
                paid as called for by the Plan. Class 8 shall retain ownership of the Reorganized
                Debtor.

                                       ARTICLE VI
                           MEANS FOR IMPLEMENTATION OF PLAN

         6.01 Implementation of Plan. This Plan will be implemented, pursuant to
 Section 1123(a)(5) of the Code, by the commencement of payments as called for above.
 Projections for this Plan are attached to the Disclosure Statement and incorporated herein by this
 reference as if set forth in full for all purposes.

         Upon the Effective Date, all property of the Debtor and its Estate shall vest in the Debtor,
 subject to the Allowed Secured Claims in this Plan.

        The funds necessary for the satisfaction of the creditors’ claims shall be generated from
 the Debtor’s income.

                             ARTICLE VII
        TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        7.01 Rejection of Executory Contracts and Unexpired Leases. Debtor shall
 assume, pursuant to Bankruptcy Code Section 1123(b)(2), all by separate Motions unexpired
 leases of non-residential real property and executory contracts prior to the Confirmation Date.
 All contracts not assumed shall be rejected.

        7.02 Reservation of Rights. The Debtor shall have the right to assume or reject,
 pursuant to Bankruptcy Code Section 365, prior to the Confirmation Date, any executory
 contract or unexpired lease of real property (to the extent permitted under the Bankruptcy Code).

        7.03 Bar Date for Claims Based on Rejection. If the rejection of an executory
 contract or an unexpired lease by the Debtor results in damages to the other party or parties to
 such contract or lease, a Claim for such damages shall be forever barred and shall not be
 enforceable against the Debtor or their properties or agents, successors, or assigns, unless a proof
 of Claim is filed with the Bankruptcy Court and served upon the Debtor, by the earlier of (a) the



 Plan of Reorganization Dated June 6, 2019                                                      Page 13
Case 19-40571-mxm11 Doc 67 Filed 06/06/19            Entered 06/06/19 19:11:54        Page 14 of 19



 end of the month following the period in which the Effective Date occurs or (b) such other
 deadline as the Court may set for asserting a Claim for such damages. Any Rejection Claim
 arising from the rejection of an unexpired lease or executory contract shall be treated as a
 General Unsecured Claim; provided, however, that any Rejection Claim based upon the rejection
 of an unexpired lease of real property either prior to the Confirmation Date or upon the entry of
 the Confirmation Order shall be limited in accordance with section 502(b)(6) of the Bankruptcy
 Code and state law mitigation requirements. Nothing contained herein shall be deemed an
 admission by the Debtor that such rejection gives rise to or results in a Claim or shall be deemed
 a waiver by the Debtor of any objections to such Claim if asserted.

                               ARTICLE VIII
             ENFORCEMENT, SETTLEMENT, OR ADJUSTMENT OF CLAIMS

         8.01 The Debtor’s Causes of Action. Except as otherwise released pursuant to the
 Plan, all Claims recoverable under Section 550 of the Bankruptcy Code, all Claims against third
 parties on account of an indebtedness, and all other Claims of any kind or character whatsoever
 owed to or in favor of the Debtor or the Estate to the extent not specifically compromised and
 released pursuant to this Plan or any agreement referred to and incorporated herein, are hereby
 preserved and retained for enforcement by the Debtor for the benefit of the Creditors subsequent
 to the Effective Date. This Plan shall not estop the Debtor from asserting any claim or cause of
 action whether disclosed or not.

         8.02 Objections to Claims. Any party authorized by the Bankruptcy Code may object
 to the allowance of Pre-petition Claims at any time prior to sixty (60) days after the Effective
 Date and, as to Rejection Claims, at any time prior to sixty (60) days after the filing of any such
 Rejection Claim. Any proof of Claim filed after the Court sets bar dates shall be of no force and
 effect and shall be deemed disallowed. All Contested Claims shall be litigated to Final Order;
 provided, however, that the Debtor may compromise and settle any Contested Claim, subject to
 the approval of the Bankruptcy Court. Notwithstanding the foregoing, a person who is found to
 have received a voidable transfer shall have thirty (30) days following the date upon which the
 order ruling that such transfer is avoidable becomes a Final Order in which to file a Claim in the
 amount of such avoided transfer.

         No distributions under this Plan shall be made to the holder of a Claim that is in dispute,
 unless and until such Claim becomes an Allowed Claim. If a Claim is disputed in whole or in
 part because the Debtor asserts a right of offset against such Claim or recoupment against the
 holder of such Claim, then, if and to the extent the Claim giving rise to the offset or recoupment
 is sustained by Final Order, the Claim in dispute shall be reduced or eliminated and, if
 applicable, the holder of such Claim shall be required to pay the amount of such offset or
 recoupment, less the amount of its Allowed Claim. In addition, any party authorized by the
 Bankruptcy Code, at any time, may request that the Court estimate any contingent, disputed or
 unliquidated Claim pursuant to Section 502(c) of the Bankruptcy Code, regardless of any prior
 objections.




 Plan of Reorganization Dated June 6, 2019                                                   Page 14
Case 19-40571-mxm11 Doc 67 Filed 06/06/19            Entered 06/06/19 19:11:54        Page 15 of 19



                                          ARTICLE IX
                                    EFFECT OF CONFIRMATION

        9.01 Discharge and Release of Debtor.                  Pursuant to Bankruptcy Code
 Section 1141(d), confirmation of this Plan does discharge the Debtor.

        9.02 Released Entities.         None of the officers, financial advisors, attorneys, or
 employees of the Debtor (collectively the “Released Entities”) shall have any liability for actions
 taken or omitted to be taken in good faith under or in connection with the Plan.

         9.03 Legal Binding Effect. The provisions of this Plan, pursuant to the Bankruptcy
 Code Section 1141 shall bind the Debtor and all Creditors, whether or not they accept this Plan.
 The distributions provided for Claimants shall not be subject to any Claim by another creditor or
 interest holder by reason of any assertion of a contractual right of subordination.

         9.04 Discharge. Confirmation of the Plan shall result in the inability to commence or
 continue any judicial, administrative, or other action or proceeding on account of any Pre-
 Petition Date Claims against the Debtor.

        Except as provided in the Plan, from and after the Confirmation Date, all holders of
 Claims against the Debtor are restrained and enjoined (a) from commencing or continuing in any
 manner, any action or other proceeding of any kind with respect to any such Claim against the
 Debtor, or its property; (b) from enforcing, attaching, collecting, or recovering by any manner or
 means, any judgment, award, decree, or order against the Assets or the Debtor on account of
 such Claims; (c) from creating, perfecting, or enforcing any encumbrance of any kind against the
 Assets, or the Debtor on account of such Claims; (d) from asserting any setoff, right of
 subrogation, or recoupment of any kind against any obligation due the Debtor on account of such
 Claims; and (e) from performing any act, in any manner, in any place whatsoever, that does not
 conform to or comply with the provisions of the Plan on account of such Claims; provided,
 however, that each holder of a Contested Claim may continue to prosecute its proof of Claim in
 the Bankruptcy Court and all holders of Claims shall be entitled to enforce its rights under the
 Plan and any agreements executed or delivered pursuant to or in connection with the Plan.
 Creditors shall not pursue claims against non-debtor third parties at the same time as their claims
 are being paid in full through the Plan. Such restraint shall be consistent with the discharge
 granted to the Debtor in connection with confirming its Plan as called for by the Code.

                                         ARTICLE X
                                  MISCELLANEOUS PROVISIONS

        10.01    Request for Relief Under Bankruptcy Code Section 1129. In the event any
 Impaired Class shall fail to accept this Plan in accordance with Bankruptcy Code Section
 1129(a), the Debtor reserves the right to, and does hereby request the Bankruptcy Court to
 confirm the Plan in accordance with Bankruptcy Code Section 1129(b).

        10.02     Revocation. The Debtor reserves the right to revoke and withdraw this Plan at
 any time prior to the Confirmation Date.



 Plan of Reorganization Dated June 6, 2019                                                   Page 15
Case 19-40571-mxm11 Doc 67 Filed 06/06/19            Entered 06/06/19 19:11:54        Page 16 of 19




         10.03    Effect of Withdrawal or Revocation. If the Debtor revokes or withdraws this
 Plan prior to the Confirmation Date, or if the Confirmation Date or the Effective Date does not
 occur, then this Plan shall be deemed null and void. In such event, nothing contained herein
 shall be deemed to constitute a waiver or release of any Claims by or against the Debtor or any
 other person or to prejudice in any manner the rights of the Debtor or any person in any further
 proceedings involving the Debtor.

         10.04    Due Authorization by Creditors. Each and every Claimant who elects to
 participate in the distributions provided herein warrants that it is authorized to accept in
 consideration of its Claim against the Debtor the distributions provided in the Plan and that there
 are no outstanding commitments, agreements, or understandings, express or implied, that may or
 can in any way defeat or modify the rights conveyed or obligations undertaken by it under this
 Plan.

         10.05    Entire Agreement. This Plan, as described herein, the Confirmation Order,
 and all other documents and instruments to effectuate this Plan provided for herein, constitute the
 entire agreement and understanding among the parties hereto relating to the subject matter hereof
 and supersedes all prior discussions and documents.

         10.06 Section 1146 Exemption. Pursuant to Section 1146 of the Bankruptcy Code,
 the issuance, transfer or exchange or any security under this Plan or the making or delivery of
 any instrument or transfer pursuant to, in implementation of or as contemplated by this Plan or
 the transfer of any property pursuant to this Plan shall not be taxed under any federal, state or
 local law imposing a stamp, transfer or similar tax or fee.

        10.07    Provisions Governing Distributions. All payments and distributions under the
 Plan shall be made by the Debtor as indicated. Any payments or distributions to be made by the
 Debtor pursuant to the Plan shall be made as soon as reasonably practicable after the Effective
 Date, except as otherwise provided for in the Plan, or as may be ordered by the Bankruptcy
 Court. Any payment or distribution by the Debtor pursuant to the Plan, to the extent delivered
 by the United States Mail, shall be deemed made when deposited into the United States Mail.

       Payments of Cash to be made by the Debtor pursuant to the Plan shall be made by check
 drawn on a domestic bank or by wire transfer from a domestic bank.

         Distributions and deliveries to holders of Allowed Claims shall be made at the addresses
 set forth on the proofs of Claim or proofs of interest filed by such holders (or at the last known
 addresses of such holders if no proof of Claim or proof of interest is filed). All Claims for
 undeliverable distributions shall be made on or before the second anniversary of the Effective
 Date. After such date, all unclaimed property shall remain the property of the Debtor and the
 Claim of any other holder with respect to such unclaimed property shall be discharged and
 forever barred.

        Checks issued by the Debtor in respect of Allowed Claims shall be null and void if not
 cashed within ninety (90) days of the date of delivery thereof. Requests for reissuance of any



 Plan of Reorganization Dated June 6, 2019                                                   Page 16
Case 19-40571-mxm11 Doc 67 Filed 06/06/19             Entered 06/06/19 19:11:54        Page 17 of 19



 check shall be made directly to the Debtor by the holder of the Allowed Claim to whom such
 check originally was issued. Any claim in respect of such a voided check within ninety (90)
 days after the date of delivery of such check. After such date, all Claims in respect of void
 checks shall be discharged and forever barred, and the amount of such checks shall become
 Unclaimed Property and returned to the Debtor.

         No interest shall be paid on any Claim unless, and only to the extent that, the Plan
 specifically provides otherwise.

         10.08    Governing Law. Unless a rule of law or procedure supplied by federal law
 (including the Bankruptcy Code and Bankruptcy Rules) is applicable, or a specific choice of law
 provision is provided, the internal laws of the State of Texas shall govern the construction and
 implementation of the Plan and any agreements, documents, and instruments executed in
 connection with the Plan, without regard to conflicts of law.

          10.09    Default. Unless otherwise stated in this Plan, if the Debtor fails to satisfy any
 of the obligations under this Plan and such default is not cured within 30 business days of the
 date of transmission of notice of the default to the Debtor, then the defaulted party may pursue
 all of its remedies outside of the Bankruptcy Court, including, but not limited to, foreclosure on
 its lien(s) on property. For purposes of this provision, notice shall be provided to the Debtor, c/o
 Joyce Lindauer, Esq. at (972) 503-4034.

                                          ARTICLE XI
                                   MODIFICATION OF THE PLAN

         11.01     The Debtor may propose amendments to or modifications of this Plan at any
 time prior to Confirmation, upon notice to all parties-in-interest. After Confirmation, the Debtor
 may, with approval of the Court and so long as it does not materially or adversely affect the
 interest of creditors, modify to remedy any defect or omission or reconcile any inconsistencies in
 the Confirmation Order in such manner as may be necessary to carry out the purposes and effect
 of this Plan.

                                          ARTICLE XII
                                   RETENTION OF JURISDICTION

        Notwithstanding confirmation of the Plan or the Effective Date having occurred, the
 Court will retain jurisdiction for the following purposes:

       12.01     Allowance of Claims. To hear and determine the allowability of all Claims
 upon objections to such Claims.

         12.02    Executory Contracts and Unexpired Leases Proceedings. To act with
 respect to proceedings regarding the assumption of any executory contract or unexpired lease of
 the Debtor pursuant to Section 365 and 1123 of the Code and Article VII of the Plan.




 Plan of Reorganization Dated June 6, 2019                                                    Page 17
Case 19-40571-mxm11 Doc 67 Filed 06/06/19             Entered 06/06/19 19:11:54     Page 18 of 19



         12.03     Plan Interpretation.      To resolve controversies and disputes regarding the
 interpretation of the Plan.

        12.04     Plan Implementation. To implement and enforce the provisions of the Plan
 and enter orders in aid of confirmation and implementation of the Plan.

        12.05    Plan Modification. To modify the Plan pursuant to Section 1127 of the Code
 and applicable Bankruptcy Rules.

        12.06   Adjudication of Controversies. To adjudicate such contested matters and
 adversary proceedings as may be pending or subsequently initiated in the Court against the
 Debtor.

         12.07     Injunctive Relief. To issue any injunction or other relief as appropriate to
 implement the intent of the Plan, and to enter such further orders enforcing any injunctions or
 other relief issued under the Plan or in the Confirmation Order.

         12.08     Interpleader Action. To entertain interpleader actions concerning assets to be
 distributed or other assets of the Estate.

         12.09    Correct Minor Defects. To correct any defect, cure any omission or reconcile
 any inconsistency or ambiguity in the Plan, the Confirmation Order or any document executed or
 to be executed in connection therewith, as may be necessary to carry out the purposes and intent
 of the Plan, provided that the rights of any holder or an Allowed Claim are not materially and
 adversely affected thereby.

        12.10     Authorization of Fees and Expenses. To review and authorize payment of
 professional fees incurred prior to the Effective Date.

         12.11     Post-Confirmation Orders Regarding Confirmation.         To enter and
 implement such orders as may be appropriate in the event the Confirmation Order is, for any
 reason, stayed, reversed, revoked, modified, or vacated.

        12.12       Final Decree. To enter a final decree closing the Case pursuant to Bankruptcy
 Rule 3022.




 Plan of Reorganization Dated June 6, 2019                                                Page 18
Case 19-40571-mxm11 Doc 67 Filed 06/06/19          Entered 06/06/19 19:11:54    Page 19 of 19



                                             Respectfully Submitted By:

                                             /s/ Joyce Lindauer
                                             Joyce Lindauer
                                             Texas Bar No. 21555700
                                             Joyce W. Lindauer Attorney, PLLC
                                             12720 Hillcrest, Suite 625
                                             Dallas, TX 75230
                                             Tel: (972) 503-4033
                                             Fax: (972) 503-4034
                                             ATTORNEY FOR THE DEBTOR



                                             /s/ Steven W. Robinson
                                             Owner of Texas Comm. Company LLC
                                             Debtor-in-Possession




 Plan of Reorganization Dated June 6, 2019                                           Page 19
